           Case MDL No. 2942 Document 473 Filed 06/05/20 Page 1 of 13



                          BEFORE THE UNITED STATES
                 JUDICIAL PANEL ON MULTIDISTRICT LITIGATION

IN RE: COVID-19 BUSINESS
INTERRUPTION PROTECTION                                 MDL Docket No. 2942
INSURANCE LITIGATION


     RESPONSE OF INTERESTED PARTIES IN OPPOSITION TO MOTION FOR
        TRANSFER AND CONSOLIDATION PURSUANT TO 28 U.S.C. § 1407

       Atma Beauty, Inc., plaintiff in Atma Beauty, Inc. v. HDI Global Specialty SE, et al., No.

1:20-cv-21745-DPG (S.D. Fla.),1 and Reinol A. Gonzalez, DMD., P.A., plaintiff in Reinol A.

Gonzalez, DMD., P.A. v. The Hartford Financial Services Group, Inc., et al., No. 1:20-cv-22151-

JEM (S.D. Fla.)2 (collectively “Florida Plaintiffs”), respond in opposition to the motions of certain

plaintiffs for transfer and consolidation under 28 U.S.C. § 1407. 3 As explained below, transfer

and consolidation will not further the just and efficient conduct of the Actions, 4 which involve

different insurers, different claims, and different policies. The opposition of the vast majority, if

not all, insurers, as well as numerous plaintiffs, to the Motions confirms that industry-wide

centralization is unworkable and inappropriate in this instance, and thus should be denied. In the

alternative, if the Panel determines that some measure of centralization is warranted, Florida

Plaintiffs respectfully request that centralization be organized by insurer, and that Actions

involving insurers associated with Certain Underwriters at Lloyd’s London (“Lloyd’s Insurers”),




1
  The Atma action was tagged as a “related action” on April 28, 2020 (ECF No. 12).
2
  The Reinol A. Gonzalez action was tagged as a “related action” on June 1, 2020 (ECF No. 348).
3
  As used herein, the two motions for transfer and consolidation, filed on April 20, 2020 (ECF No.
1-1) and April 21, 2020 (ECF No. 4-1), are collectively referred to as the “Motions,” and the
moving parties identified in the Motions are collectively referred to as the “Movants.”
4
  As used herein, the “Actions” refers to the actions identified in the Schedules to the Motions, as
well as the actions subsequently tagged as related to these proceedings. As of this date, it appears
that the Actions include at least 133 cases against at least 60 insurers. (ECF No. 373, ¶ 7.)
           Case MDL No. 2942 Document 473 Filed 06/05/20 Page 2 of 13



as well as Actions involving insurers associated with The Hartford Financial Services Group, Inc.

(“Hartford Insurers”), be transferred to separate MDLs in the Southern District of Florida.

                                          INTRODUCTION

       Movants seek an unprecedented consolidation. Based on a superficial description of the

complaints and issues raised in the Actions, Movants claim that these cases involve “common

questions of law and fact that arise from the defendants’ wrongful denial of coverage for business

interruption due to the COVID-19 pandemic,” and so should be consolidated and centralized.

(ECF No. 4-1 at 2.) Even a cursory peak behind the curtain, however, reveals a far different

picture—more than 130 cases, including both individual and class actions, asserting a wide variety

of claims, causes of action and legal theories, brought in connection with a multitude of different

insurance policies with different coverage provisions and different exclusions issued by no less

than 60 different insurers across the country. Not a single case names all of the insurer defendants.

Not even close. The only common thread tying together the 130 cases against more than 60

different defendants is the COVID-19 pandemic. That is not enough to justify transfer and

consolidation under 28 U.S.C. § 1407.

       Differences in the terms of the policies, the insurers underwriting the policies, and the

causes of action and claims asserted combine to make the Actions dramatically different from one

another, with virtually no issues of fact common to all or even most Actions. Moreover, the many

non-overlapping defendants in the Actions, each with its own trade secrets and confidential

information to protect, ensure that consolidation would create more inefficiencies and conflicts

than it could potentially solve.

       Transfer of civil actions for coordinated pretrial proceedings is appropriate only when it

“will be for the convenience of parties and witnesses and will promote the just and efficient



                                                 2
           Case MDL No. 2942 Document 473 Filed 06/05/20 Page 3 of 13



conduct” of the litigation. 28 U.S.C. § 1407(a). The Panel has repeatedly recognized that industry-

wide consolidation often does not provide the convenience, efficiencies and other benefits required

for transfer and centralization. See e.g., In re Tropicana Orange Juice Mktg. and Sales Practices

Litig., 867 F. Supp. 2d 1341, 1342 (J.P.M.L. 2012) (“industry-wide centralization likely will result

in inefficiencies and delay”); In re Yellow Brass Plumbing Component Products Liab. Litig., 844

F. Supp. 2d 1377, 1378 (J.P.M.L. 2012) (the Panel is “typically hesitant to centralize litigation

against multiple, competing defendants which marketed, manufactured and sold similar

products”); In re Ambulatory Pain Pump-Chondrolysis Products Liab. Litig., 709 F. Supp. 2d

1375, 1377-78 (J.P.M.L. 2010) (holding that “individualized issues” in actions involving

numerous different defendants and products are “likely to overwhelm any efficiencies that might

be gained by centralization”). In the face of the Panel’s oft-expressed skepticism of industry-wide

consolidation, Movants cannot demonstrate that their proposal for joinder of all COVID-19

business-interruption insurance cases will produce any real efficiencies or other benefits. As a

result, transfer and consolidation should be denied.

       In the alternative, if the Panel concludes that some measure of centralization is warranted,

Florida Plaintiffs respectfully contend that it should be organized by insurer, and that cases

involving the Lloyd’s Insurers and the Hartford Insurers should be transferred to and consolidated

in separate MDLs in the Southern District of Florida. Centralization on an insurer-specific basis

would minimize some of the most problematic inefficiencies of an industry-wide MDL. And the

Southern District of Florida is an appropriate transferee forum according to the factors the Panel

typically considers when selecting a venue for litigation nationwide in scope.




                                                 3
            Case MDL No. 2942 Document 473 Filed 06/05/20 Page 4 of 13



                                            ARGUMENT

       I.      The Proposed MDL Consolidation Is Inappropriate.

       The Panel may transfer civil actions pending in different districts to a single district court

for coordinated or consolidated pretrial proceedings, provided that: (i) those actions involve “one

or more common questions of fact”; and (ii) transferring such actions “will be for the convenience

of parties and witnesses and will promote the just and efficient conduct of such actions.” 28 U.S.C.

§ 1407(a). The party seeking consolidation bears the burden of showing that consolidation is

proper. See, e.g., In re: Best Buy Co., Inc., California Song-Beverly Credit Card Act Litig., 804 F.

Supp. 2d 1376, 1379 (J.P.M.L. 2011). Movants cannot carry that burden here.

       Movants do not and cannot demonstrate that the Actions—filed against more than 60

different insurers—have enough overlapping facts to warrant transfer and consolidation. Sharing

“some factual questions” is not enough. In re: Auction Rate Sec. (ARS) Mktg. Litig., 581 F. Supp.

2d 1371, 1372 (J.P.M.L. 2008). Transfer should be denied where common factual questions are

not “sufficiently complex and/or numerous,” id., or where “certified and putative classes will likely

not overlap significantly,” In re: Gen. Mills, Inc., Yoplus Yogurt Prod. Mktg. & Sales Practices

Litig., 716 F. Supp. 2d 1371, 1372 (J.P.M.L. 2010).

       The factual overlap among the Actions begins and ends with the COVID-19 pandemic and

the denial of business-interruption insurance coverage for losses relating to COVID-19. As the

Panel held in rejecting a similar request to create a multi-insurer MDL, the Actions “possess only

a superficial factual commonality.” In re Fla., Puerto Rico, & U.S. Virgin Islands 2016 & 2017

Hurricane Seasons Flood Claims Litig., 325 F. Supp. 3d 1367, 1368 (J.P.M.L. 2018) (“Hurricane

Seasons”). As in Hurricane Seasons, according to Movants, “all plaintiffs allege that they suffered

property damage as a result of” the same events—the COVID-19 pandemic or related civil



                                                 4
           Case MDL No. 2942 Document 473 Filed 06/05/20 Page 5 of 13



authority orders—and “that their respective insurance companies breached the terms of plaintiffs’

policies” by denying coverage. Id. These superficial similarities were insufficient to justify

centralization in Hurricane Seasons and should be insufficient here as well.

       The failure of Movants to satisfy the first requirement of § 1407—demonstrating common

questions of fact—is evident from the two Motions’ divergent claims on the issue. The first

Motion claims that the Actions all “will require a determination of whether the various COVID-

19 Governmental Orders trigger coverage under plaintiffs’ business interruption policies and if so,

whether any exclusions apply.” (ECF No. 1-1 at 7.) In contrast, the second Motion claims that

the two overriding, common questions among Actions are: “(1) Whether COVID-19 causes

‘physical damage or loss to property’ as that phrase is used in property insurance policies; and (2)

whether COVID-19 was present on the insured property or on property sufficiently connected by

proximity . . . such that coverage is triggered.” (ECF No. 4-1 at 6.) This disagreement among the

two originating Motions flows from critical factual differences that neither Motion addresses:

different insurance policies, different coverage provisions, and different exclusions.

       Differences like these among insurance company defendants and policies have led the

Panel to conclude that litigation does not contain “sufficient common questions of fact to justify”

industry-wide centralization. In re: Mortg. Lender Force-Placed Ins. Litig., 895 F. Supp. 2d 1352,

1353 (J.P.M.L. 2012) (denying centralization of litigation against insurers and banks concerning

the placement of force-placed insurance policies). Instead, such differences are likely to give rise

to “individualized discovery and legal issues [that] are likely to be numerous and substantial.” Id;

see In re Credit Card Payment Prot. Plan Mktg. and Sales Practices Litig., 753 F. Supp. 2d 1375,

1376 (J.P.M.L. 2010) (denying industry-wide centralization where actions involved different




                                                 5
           Case MDL No. 2942 Document 473 Filed 06/05/20 Page 6 of 13



defendants and thus did “not involve similarly uniform conduct sufficient to justify

centralization”).   .

       To be sure, Movants have identified several common legal issues that may arise in

numerous Actions, such as the interpretation of common policy provisions. But common questions

of law are insufficient to warrant transfer and consolidation under § 1407. See, e.g., In re Clean

Water Rule: Definition of “Waters of the United States”, 140 F. Supp. 3d 1340, 1341 (J.P.M.L.

2015) (“[T]hese cases will turn on questions of law . . . . Accordingly, centralization under Section

1407 is inappropriate.”).

       In addition, the absence of overlapping Defendants in any of the Actions overwhelms the

superficial factual similarities among the Actions for the purposes of transfer and consolidation.

The Panel’s decision in In re Proton-Pump Inhibitor is instructive on this point. In re Proton-

Pump Inhibitor Products Liab. Litig., 273 F. Supp. 3d 1360, 1361 (J.P.M.L. 2017). In that

decision, the Panel recognized that each of the plaintiffs’ cases stemmed from allegations that

taking pump inhibitors could “result in various types of kidney injury,” but the Panel nonetheless

denied MDL consolidation. Id. The Panel noted that “the named defendants var[ied] from action

to action,” meaning that consolidation was “unlikely to serve the convenience of most, if not all

defendants and their witnesses.” Id. at 1361-62; accord In re: Mortg. Indus. Home Affordable

Modification Program (HAMP) Contract Litig., 867 F. Supp. 2d 1338, 1338 (J.P.M.L. 2012)

(denying industry-wide centralization in part because of “many different non-overlapping

defendants”); In re Ambulatory Pain Pump-Chondrolysis Products Liab. Litig., 709 F. Supp. 2d

1375, 1377 (J.P.M.L. 2010) (denying consolidation of 102 actions in part because most of the

defendants were named “in only a minority of actions”); In re: Table Saw Products Liab. Litig.,




                                                 6
           Case MDL No. 2942 Document 473 Filed 06/05/20 Page 7 of 13



641 F. Supp. 2d 1384 (J.P.M.L. 2009) (denying consolidation of 42 actions where no defendant

was sued in all of the actions, and many defendants were named in only a few).

       The Panel also acknowledged that “the various defendants were competitors,” and that the

Panel historically has been hesitant to consolidate such cases because of the case management

difficulties associated with protecting trade secret, confidential, and proprietary materials. See,

e.g., In re Proton-Pump Inhibitor, 273 F. Supp. 3d at 1362; accord In re: Yellow Brass Plumbing

Component Products Liab. Litig., 844 F. Supp. 2d 1377, 1378 (J.P.M.L. 2012) (“[W]e are typically

hesitant to centralize litigation against multiple, competing defendants . . . .”); In re Power

Morcellator Prod. Liab. Litig., 140 F. Supp. 3d 1351, 1353 (J.P.M.L. 2015) (same). Moreover,

multi-defendant MDLs have the potential to prolong pretrial proceedings because of the need for

separate discovery and motion tracks. See, e.g., In re Proton-Pump Inhibitor, 273 F. Supp. 3d at

1362; In re Invokana (Canagliflozin) Products Liab. Litig., 223 F. Supp. 3d 1345, 1348 (J.P.M.L.

2016). The Panel also recognized that a significant amount of discovery was “almost certain to be

defendant-specific” and that the prospect of future cases (even “by the hundreds” or “thousands”)

does not affect the initial calculus as to whether MDL consolidation is appropriate. In re Proton-

Pump Inhibitor, 273 F. Supp. 3d at 1362.

       The same factors that proved decisive in In re Proton-Pump Inhibitor apply with equal

force here. The named defendants vary from case to case, and thus consolidation is “unlikely to

serve the convenience of most, if not all defendants and their witnesses.” 273 F. Supp. 3d at 1361-

62. And the defendant insurers are direct competitors, so consolidation, far from creating

efficiencies, is likely to give rise to case management difficulties associated with protecting trade

secret, confidential, and proprietary materials. Id.




                                                  7
             Case MDL No. 2942 Document 473 Filed 06/05/20 Page 8 of 13



       The absence of overlapping defendants also distinguishes this case from In re Nat’l

Prescription Opiate Litig., 290 F. Supp. 3d 1375, 1377 (J.P.M.L. 2017). While the Opiate MDL

is massive, the overlapping presence of the same defendants in most actions provides for

“efficiencies to be gained by centralization,” especially with respect to discovery, which the Panel

rightly predicted would be “voluminous.” Id. at 1379. The discovery and pretrial “efficiencies”

that grounded the Panel’s decision in the Opiate MDL are unavailable here, because there are no

Actions, let alone a majority of them, in which all of the defendants are named. Moreover, in the

Opiate MDL, as well as In re: Checking Account Overdraft Litig., 626 F. Supp. 2d 1333, 1334

(J.P.M.L. 2009), at least some of the major defendants favored centralization, providing additional

support for the Panel’s conclusion that an industry-wide MDL would advance the objectives of §

1407. Here, in contrast, the balance points in the opposite direction, as all or almost all of the

defendants, as well as many plaintiffs, have opposed the creation of a sprawling industry-wide

MDL.

       Because Movants do not and cannot carry their burden of proving that transfer and

consolidation are warranted under § 1407, the Motions should be denied.

       II.     In The Alternative, Centralization Should Be Insurer-Specific, With Separate
               MDLs For Actions Involving Lloyd’s Insurers And Hartford Insurers In The
               Southern District Of Florida.

       In the event that the Panel determines that some measure of centralization is appropriate,

Florida Plaintiffs respectfully submit that it would be more efficient to create insurer-specific

MDLs for those insurer defendants that have been named in numerous Actions, and that an

appropriate transferee forum for Actions involving the Lloyd’s Insurers, as well as Actions

involving the Hartford Insurers, is the Southern District of Florida.

       Many of the case-management challenges that have made the Panel reluctant to centralize

industry-wide litigation involving competing defendants., see In re Proton-Pump Inhibitor, 273 F.
                                                 8
           Case MDL No. 2942 Document 473 Filed 06/05/20 Page 9 of 13



Supp. 3d at 1362, can be avoided by consolidating cases on an insurer-specific basis. The Panel

took this approach in response to the numerous cases filed nationwide against various lenders

alleging violations of the Home Affordable Modification Program, centralizing cases by lender as

opposed to creating a single, industry-wide MDL. In re: JPMorgan Chase Mortg. Modification

Litig., 818 F. Supp. 2d 1378, 1379 (J.P.M.L. 2011); In re: CitiMortgage, Inc., Home Affordable

Modification Program (HAMP) Contract Litig., 816 F. Supp. 2d 1375, 1376 (J.P.M.L. 2011); In

re: Bank of Am. Home Affordable Modification Program (HAMP)Contract Litig., 746 F. Supp. 2d

1359, 1361 (J.P.M.L. 2010).

       If the Panel creates insurer-specific MDLs for Actions involving certain insurer defendants,

the Southern District of Florida is the most appropriate transferee forum for at least two separate

MDLs: one for Actions involving the Lloyd’s Insurers, 5 and one for the Hartford Insurers. 6 As the


5
  There are at least ten (10) Actions involving the Lloyd’s Insurers, including, in addition to the
(1) Atma action: (2) El Novillo Restaurant v. Certain Underwriters at Lloyd’s London, No. 20-cv-
21525 (S.D. Fla.); (3) Gio Pizzeria & Bar Hospitality, LLC v. Certain Underwriters at Lloyd’s,
No. 20-cv-03107 (S.D.N.Y.); (4) Prime Time Sports Grill, Inc. v. DTW 1991 Underwriting Limited
a Certain Interested Underwriter at Lloyd’s London, No. 20-cv-00771 (M.D. Fla.); (5) SCGM,
Inc. v. Certain Underwriters at Lloyd’s, No. 20-cv-01199 (S.D. Tex.); (6) SA Palm Beach LLC v.
Certain Underwriters at Lloyd’s, No. 20-cv-80677 (S.D. Fla.); (7) Station 6, LLC v. Certain
Underwriters at Lloyd’s London, No. 20-cv-01371 (E.D. La.); (8) Sun Cuisine, LLC v. Certain
Underwriters at Lloyd’s, No. 20-cv-21827 (S.D. Fla.); (9) Independence Rest. Grp., LLC v.
Certain Underwriters at Lloyd’s, London, No. 2:20-cv-02365 (E.D. Pa.); and (10) Fire Island
Retreat v. Brit Global Specialty USA, Inc. et al., No. 2:20-cv-02312 (E.D. Pa.).
6
  There are at least fourteen (14) Actions involving the Hartford Insurers, including, in addition to
(1) the Reinol A. Gonzalez action: (2) SA Hospitality Group, LLC v. The Hartford Financial Group,
Inc., No. 20-cv-03258 (S.D.N.Y.); (3) Lansdale 329 Prop, LLC v. Hartford Underwriters Ins. Co.,
No. 20-cv-02034 (E.D. Pa.); (4) Pigment Inc. v. The Hartford Financial Services Group, Inc., No.
20-cv-00794 (S.D. Cal.); (5) Chorak v. Hartford Casualty Ins. Co., No. 20-cv-00627 (W.D.
Wash.); (6) Food For Thought Caterers, Corp. v. The Hartford Financial Group, Inc., No. 20-cv-
03418 (S.D.N.Y.); (7) Black Magic LLC v. The Hartford Financial Group, Inc., No. 20-cv-01743
(D.S.C.); (8) The Eye Care Center of New Jersey, PA v. The Hartford Financial Group, Inc., No.
20-cv-05743 (D.N.J.); (9) Graileys Inc. v. The Hartford Fire Ins. Co., 20-cv-01181 (N.D. Tex.);
(10) LD Gelato LLC v. Hartford Underwriters Ins. Co., No. 20-cv-06215 (D.N.J.); (11)
Independence Barbershop, LLC v. The Hartford Financial Group, Inc., No. 20-cv-00555 (W.D.
Tex.); (12) Red Apple Dental PC v. The Hartford Financial Group, Inc., No. 20-cv-03549
                                                 9
             Case MDL No. 2942 Document 473 Filed 06/05/20 Page 10 of 13



Panel recently recognized, the Southern District of Florida “is a relatively convenient and

accessible forum, with the resources and the capacity to efficiently handle what could be a large

litigation.” In re Zantac (Ranitidine) Prod. Liab. Litig., No. MDL 2924, 2020 WL 582134, at *2

(J.P.M.L. Feb. 2, 2020).

       Pertinent factors for selecting a transferee forum typically include:

       (i)      the congestion and bandwidth of the potential transferee districts, see, e.g., In re:
                Horizon Organic Milk Plus DHA Omega-3 Mktg. & Sales Practices Litig., 844 F.
                Supp. 2d 1380, 1381 (J.P.M.L. 2012);

       (ii)     the ease of access to the potential transferee districts, see, e.g., In re: A-Power
                Energy Generation Sys., Ltd. Sec. Litig., 829 F. Supp. 2d 1382,1383 (J.P.M.L.
                2011); and

       (iii)    the availability of experienced and skilled jurists, see e.g., In re Fisher-Price Rock
                ‘N Play Sleeper Mktg., Sales Practices, & Prod. Liab. Litig., No. MDL 2903, 2019
                WL 4010712, at *2 (J.P.M.L. 2019).

These factors and others weigh in favor of the Southern District of Florida.

       First, a potential transferee district’s relative congestion is a significant consideration when

determining where to transfer cases for multidistrict litigation. See, e.g., In re Career Acad.

Antitrust Litig., 342 F. Supp. 753, 754 (J.P.M.L. 1972) (“[C]ourt congestion is often considered

by the Panel in selecting a transferee district . . . .”); In re Air Crash Disaster at John F. Kennedy

Intern. Airport on June 24, 1975, 407 F. Supp. 244, 246 (J.P.M.L. 1976). This factor significantly

favors the Southern District of Florida, as it is consistently recognized as one of the most efficient

districts in the country, enabling it to promote “the just and efficient conduct” of the litigation. 28

U.S.C. § 1407 According to the most recent statistics, the Southern District of Florida ranks second

among all districts in the country in median time from filing to disposition for civil cases, as well




(S.D.N.Y.); (13) Rinnigade Art Works v. The Hartford Financial Group, Inc., No. 20-cv-10867
(D. Mass.); (14) Pure Fitness, LLC v. The Financial Services Group, No. 20-cv-00775 (N.D. Ala.).
                                                  10
          Case MDL No. 2942 Document 473 Filed 06/05/20 Page 11 of 13



as median time from filing to trial.7 It also has only seven pending MDLs, five of which have

fewer than 20 active cases.8 Based on these facts, it is clear that the Southern District of Florida’s

“general docket conditions permit [the Panel] to make the Section 1407 assignment knowing that

the court has the resources available to manage this litigation.” In re ClassicStar Mare Lease

Litig., 528 F. Supp. 2d 1345, 1347 (J.P.M.L. 2007); see also In re: Skechers Toning Shoe Prod.

Liab. Litig., 831 F. Supp. 2d 1367, 1370 (J.P.M.L. 2011) (selecting a transferee district that “enjoys

general docket conditions conducive to the efficient resolution of this litigation”).

       Second, the Panel has recognized that, for “litigation that is nationwide in scope,” as this

litigation is, the Southern District of Florida “offers an accessible metropolitan location.” In re

Trasylol Prod. Liab. Litig., 545 F. Supp. 2d 1357, 1358 (J.P.M.L. 2008). With access to three

international airports, the Southern District of Florida is convenient for parties and witnesses.

       Third, the Southern District of Florida has numerous experienced and capable jurists,

several of whom have “not yet had the opportunity to preside over an MDL,” a factor that supports

their selection here. In re Fisher-Price Rock ‘N Play Sleeper Mktg., Sales Practices, & Prod. Liab.

Litig., No. MDL 2903, 2019 WL 4010712, at *2 (J.P.M.L. 2019); In re Stryker Orthopaedics LFIT

V40 Femoral Head Prod. Liab. Litig., 249 F. Supp. 3d 1353, 1356 (J.P.M.L. 2017) (same).

       Moreover, four of the ten Actions involving the Lloyd’s Insurers are already pending in

the Southern District of Florida (with another Action pending in the neighboring Middle District




7
  United States Courts, Combined Civil and Criminal Federal Court Management Statistics, (Dec.
30, 2019), available at https://www.uscourts.gov/sites/default/files/data_tables/fcms_na_
distprofile1231.2019.pdf.
8
  United States Judicial Panel on Multidistrict Litigation, MDL Statistics Report – Distribution of
Pending MDL Dockets by District, https://www.jpml.uscourts.gov/sites/jpml/files/Pending_
MDL_Dockets_By_District-May-15-2020.pdf
                                                 11
          Case MDL No. 2942 Document 473 Filed 06/05/20 Page 12 of 13



of Florida).9 This indicates that a substantial portion of the Lloyd’s Insurers’ policies were issued

in Florida, making it an appropriate transferee forum. See In re Oil Spill By The Oil Rig Deepwater

Horizon in the Gulf of Mexico, on April 20, 2010, 731 F. Supp. 2d 1352, 1355 (J.P.M.L. 2010)

(centralizing cases in district closest to the “geographic and psychological ‘center of gravity’ in

this docket”); see also In re Supervalue, Inc., Customer Data Sec. Breach Litig., 67 F. Supp. 3d

1377, 1378 (J.P.M.L. 2014) (considering “many of the plaintiffs[’]” states of residency in

determining where to transfer action); In re Balcor Film Inv’rs Sec. Litig., MDL No. 805, 1989

WL 1129013, at *1 (J.P.M.L. Aug. 23, 1989) (transferring to district where “all but two named

plaintiffs” were residents); In re Air Crash Disaster Near Saigon, S. Vietnam, on Apr. 4, 1975, 404

F. Supp. 478, 480 (J.P.M.L. 1975) (transferring to district that “involves the claims of the most

significant number of plaintiffs”).

       Finally, the first such action filed in the country against the Lloyd’s Insurers was filed in

the Southern District of Florida.10 This fact provides further support for selecting the Southern

District of Florida as the transferee district. See In re Prudential Ins. Co. of Am. SGLI/VGLI

Contract Litig., 763 F. Supp. 2d 1374, 1375 (J.P.M.L. 2011) (“[I]t is appropriate to give ‘the first-

filed criterion some weight in selecting a transferee district[.]’”) (quoting In re: Halftone Color

Separations (‘809) Pat. Litig., 547 F.Supp.2d 1383, 1384 (J.P.M.L. 2008)).




9
 In contrast, the fourteen Actions against the Hartford Insurers are more dispersed throughout the
country, with no district currently hosting a clear majority of the Actions, placing the Southern
District of Florida on equal footing with the other potential transferee venues and elevating the
importance of the Southern District of Florida’s efficiency advantages. In re 3M Combat Arms
Earplug Prod. Liab. Litig., 366 F. Supp. 3d 1368, 1369 (J.P.M.L. 2019) (“Centralization in this
district allows the Panel to assign this nationwide litigation to a forum with the necessary judicial
resources and expertise to manage this litigation efficiently and in a manner convenient for the
parties and witnesses.”).
10
   See El Novillo Restaurant v. Certain Underwriters at Lloyd’s London, No. 1:20-cv-21525 (S.D.
Fla.), filed April 9,2020.
                                                 12
          Case MDL No. 2942 Document 473 Filed 06/05/20 Page 13 of 13



                                          CONCLUSION

       For the foregoing reasons, the Panel should deny the Motion for transfer and consolidation.

In the alternative, if the Panel concludes that some measure of centralization is appropriate, the

Panel should create insurer-specific MDLs and select the Southern District of Florida as the

transferee forum for separate MDLs involving Actions against the Lloyd’s Insurers and Actions

against the Hartford Insurers.

Dated: June 5, 2020                              Respectfully submitted,

                                                 PODHURST ORSECK, P.A.

                                                  /s/ Steven C. Marks
                                                 Steven C. Marks (Fla. Bar. No. 516414)
                                                 Aaron S. Podhurst (Fla. Bar. No. 63606)
                                                 Lea P. Bucciero (Fla. Bar. No. 84763)
                                                 Matthew P. Weinshall (Fla. Bar. No. 84783)
                                                 Kristina M. Infante (Fla. Bar. No. 112557)
                                                 SunTrust International Center
                                                 One Southeast 3rd Ave, Suite 2300
                                                 Miami, Florida 33131
                                                 Phone: (305) 358-2800
                                                 Fax: (305) 358-2382
                                                 smarks@podhurst.com
                                                 apodhurst@podhurst.com
                                                 lbucciero@podhurst.com
                                                 mweinshall@podhurst.com
                                                 kinfante@podhurst.com




                                               13
